Citation Nr: 0213421	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-04 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fractured femoral neck on the 
right.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975.   

A September 1975 rating decision granted service connection 
and assigned an initial 100 percent disability evaluation, 
under Diagnostic Code 5255, for residuals of the femoral neck 
on the right.  A May 1976 rating assigned a 30 percent rating 
from August 1, 1976.  The veteran filed a claim for an 
increased rating in March 2000.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision that 
denied entitlement to an increased rating for residuals of 
fracture of the femoral neck on the right.  The veteran 
timely perfected an appeal to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The residuals of a fracture of the femoral neck on the 
right are manifested by X-ray findings consistent with mild 
to moderate degenerative changes in the right hip with loss 
of joint space and sclerosis of the femoral head and 
acetabulum; functionally, the veteran experiences limitation 
of motion with pain, conceivably resulting in overall marked 
hip disability.   

3.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for residuals of a fracture of the femoral neck on 
the right have not been met.  38 U.S.C.A. §§ 1155, 5103A , 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5254, 
5255, 5275 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a June 2001 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  Furthermore, the 
March 2002 supplemental statement of the case includes a 
summary of all evidence received and considered to date, to 
include a July 11, 2001 VA medical consultation received in 
response to information provided by the veteran, and a 
discussion of the laws and regulations implementing the VCAA.  

In view of the foregoing, and because, as explained below, 
there is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board finds that all necessary development action has 
been accomplished.  The veteran has undergone examination (in 
September 1999) to determine the nature and extent of his 
right hip disability.  VA treatment records dated from 1998 
to 2002 have been obtained.  There is no identified evidence 
that has not been accounted for, the veteran's representative 
has been given the opportunity to submit written argument, 
and there is no outstanding request for a hearing.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the information and 
evidence needed to substantiate his claim, and that VA has 
met its duty to assist the veteran in developing such 
evidence.  No further notice or assistance to the veteran is 
required to fulfill VA's duties.  See Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). Hence, there is no prejudice to him in the Board 
considering his claim at this time without a prior remand of 
the case to the RO for any additional notification or 
assistance to the veteran in the development of his claim, or 
to give the representative another opportunity to present 
additional evidence and/or argument.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 205-7 (1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

A 10 percent rating is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
warranted when there is malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted when there 
is marked knee or hip disability.  A 60 percent rating is 
warranted when there is a fracture of the surgical neck of 
the femur with a false joint or if there is a fracture of 
shaft or anatomical neck with nonunion but without loose 
motion and weight-bearing is preserved with the aid of a 
brace.  An 80 percent rating is warranted for a fracture of 
the shaft or anatomical neck with nonunion and with loose 
motion, due to a spiral or oblique fracture.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2001).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is assigned.  Id.  The Schedule notes that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5275 provides for a 10 
percent rating for shortening of the bones of the lower 
extremity of from 1 1/4 to 2 inches (3.2 centimeters (cms.) 
to 5.1 cms.).  A 20 percent rating is warranted for 
shortening of 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.).  A 
note to Diagnostic Code 5275 provides that measurement of the 
lower extremities is from the anterior superior spine of the 
ilium to the internal malleolus of the tibia and that ratings 
for lower extremity shortening are not to be combined with 
other ratings for fracture or faulty union in the same lower 
extremity. 

Limitation of flexion of a thigh warrants a 30 percent rating 
if flexion is limited to 20 degrees or a 40 percent 
evaluation if flexion is limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2001).

Full motion of the hip includes 125 degrees of flexion and 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II (2001). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 30 percent for residuals of a fracture of the 
femoral neck on the right under Diagnostic Code 5255.

The medical evidence shows that the residuals of a fracture 
of the femoral neck on the right are manifested by X-ray 
findings consistent with mild to moderate degenerative 
changes in the right hip with loss of joint space and 
sclerosis of the femoral head and acetabulum.  The September 
1999 VA examination report indicates that on range of motion 
of the right hip, the veteran was able to accomplish flexion 
to 90 degrees, extension to 10 degrees, abduction to 15 
degrees, and adduction to 15 degrees.  There was painful 
motion.  The right lower extremity was one inch longer than 
the normal left lower extremity.  The veteran walked with a 
limp.  A July 2001 VA treatment record from an orthopedic 
consultation indicates that the range of motion of the right 
hip was flexion to 90 degrees; extension to 10 degrees with 
pain and to 25 degrees with medial-directed traction applied 
over the greater trochanter; abduction to 45 degrees; and 
adduction to 20 degrees.  X-ray examination revealed mild 
degenerative arthritis.  The impression was old healed 
fracture of the right hip with mild degenerative arthritis.   

As described above, the medical evidence shows that the 
veteran sustained a fracture to the femoral neck on the 
right.  However, there is no evidence of false joint.  X-rays 
taken in September 1999 revealed findings of loss of joint 
space and sclerosis of the femoral head and acetabulum.  
However, evidence of false joint was not detected.  X-rays 
taken in July 2001 revealed mild degenerative changes.  There 
were no findings of false joint.  The medical evidence 
further shows that the fracture of the right femoral neck has 
healed.  The July 2001 X-ray report describes the fracture as 
healed.  There is no evidence of nonunion of the femur.  The 
medical evidence indicates that the veteran did not use a 
brace.  The September 1999 VA examination report indicates 
that weight-bearing was good and the veteran did not use a 
prosthesis.  Thus, a 60 percent rating under Diagnostic Code 
5255 is not warranted.

The Board also finds that an 80 percent evaluation is not 
warranted under Diagnostic Code 5255.  The medical evidence 
of record shows that the fracture of the right femoral neck 
is healed.  The July 2001 X-ray examination indicates that 
the fracture was healed.  There were no findings of nonunion.  
There are no objective findings of loose motion.  The 
September 1999 VA examination report indicates that there was 
no evidence of dislocation, subluxation, or instability.  The 
veteran had subjective complaints of the right leg giving out 
but there were no objective findings of instability or loose 
motion.  Thus, an 80 percent disability evaluation under 
Diagnostic Code 5255 is not warranted.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected right hip 
disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  

The medical evidence supports the veteran's contention that 
he has limitation of function of the right hip due to pain.  
However, this impairment is contemplated by the assignment of 
a 30 percent disability rating for marked hip disability.  
The medical evidence discussed above indicates that the 
severity of the right hip disability has been characterized 
as mild to moderate.  The limitation of motion of the right 
hip is not of such significance to warrant the assignment of 
a compensable evaluation for the right hip disorder under 
Diagnostic Codes 5252 or 5253.  However, when consideration 
is given to the functional loss due to pain (to include 
during any flare-ups), the right hip disability is, 
conceivably, productive of marked overall impairment.  See 
38 C.F.R. § 4.40.  A 30 percent evaluation is assignable for 
such level of impairment.  Thus, the Board finds that the 30 
percent disability evaluation assigned under Diagnostic Code 
5255 already contemplates functional loss due to pain.    

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, or 
incoordination of a joint under 38 C.F.R. § 4.45.  The VA 
examiner who performed the September 1999 VA examination 
indicated that there was no evidence of fatigue, weakness, or 
lack of endurance, and there is otherwise no evidence of any 
such factors of record. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has considered all other potentially 
applicable diagnostic codes pertaining to evaluation of hip 
disability under 38 C.F.R. § 4.71a.  

The rating schedule provides for disability ratings based on 
arthritis due to trauma that is substantiated by X-ray 
findings.  Such arthritis is rated under the criteria for 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides for an evaluation based on 
limitation of motion of the affected part.  As discussed 
above, there are X-ray findings of mild to moderate 
degenerative changes of the right hip.  

Limitation of motion pertinent to the hip is provided for 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2001).  

Diagnostic Codes 5251, limitation of extension of the thigh, 
and Diagnostic Code 5253, impairment of the thigh, do not 
provide for a rating in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251 and 5253.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh, flexion limited to 10 degrees warrants a 40 percent 
rating.  The Board finds that a rating in excess of 30 
percent is not warranted under Diagnostic Code 5252 because 
the evidence of record does not meet the criteria for a 40 
percent rating.  As indicated above, range of motion studies 
in September 1999 revealed that the veteran's right hip had 
flexion to 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2001).

Diagnostic Code 5254 is not for application because there is 
no evidence of a flail joint of the right hip.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5254 (2001). 

A disability evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5250 because there is no 
evidence of ankylosis of the right hip and the veteran was 
able to flex his right hip beyond 40 degrees.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular disability evaluation in excess of 30 percent for 
the veteran's service-connected residuals of a fracture of 
the right femoral neck.  

Additionally, the Board has considered whether the criteria 
for referral of the claim for assignment of a higher 
evaluation on an extra-schedular basis are met, pursuant to 
the provisions of 38 C.F.R. § 3.321 (2001).  The question of 
entitlement to an extra-schedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) citing Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  

In the March 2002 supplemental statement of the case, the RO 
specifically considered whether extra-schedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the right hip 
disability on appeal.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

Ordinarily, VA's Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extra-schedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected residuals of a 
fracture of the right femoral neck does not present an 
unusual or exceptional disability picture.  As discussed in 
detail above, the service-connected right hip disability 
causes limited motion of the right hip and leg with painful 
motion.  The veteran's right hip disability is rated under 
Diagnostic Code 5255, impairment of the femur, and this 
diagnostic code contemplates limited motion with a hip 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
The Board finds that the veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  The veteran's 
symptoms are normal manifestations of this disorder and such 
symptoms are contemplated under Diagnostic Code 5255.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There also is no indication that the veteran has been 
hospitalized frequently for the right hip disability.  
Indeed, there is no evidence of any hospitalization since 
soon after service.    

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected right hip 
disability causes marked interference with employment.  The 
Board notes that the currently assigned 30 percent disability 
evaluation for the right hip disability under Diagnostic Code 
5255 is an acknowledgment on the part of VA that interference 
with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, while the 
veteran's 30 percent evaluation clearly contemplates some 
interference with employment, the Board stresses that 
38 C.F.R. § 3.321(b)(1) requires marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  The evidence of record demonstrates that the 
veteran was able to work until March 1999 despite the right 
hip disability, and there is no evidence that the disability 
in any way compromised or otherwise negatively impacted the 
veteran's employment.  The record further shows that the 
veteran stopped working in March 1999 for reasons that appear 
to be unrelated to his right hip disability.  A March 1999 
mental health treatment record indicates that the veteran 
reported that he lost his job due to conflicts at work.  It 
was noted that he had difficulty finding another job because 
he had no driver's license.  A September 2000 disability 
evaluation report for state disability benefits indicates 
that the veteran reported that he stopped working because of 
mental fatigue.  The Board notes that the veteran was awarded 
nonservice-connected disability benefits in May 2001 based 
upon various disabilities.  
  
The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose, 4 Vet. App. at 363.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for 
accomplishment of the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9 and 
Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for an evaluation in excess of the current 30 percent 
for residuals of a fractured femoral neck on the right must 
be denied.  .  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 



ORDER

A disability evaluation in excess of 30 percent for residuals 
of a fractured femoral neck on the right is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

